Citation Nr: 1624472	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  06-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an increased disability rating in excess of 20 percent for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously remanded the issues of increased disability ratings for diabetes mellitus, type II, and hepatitis C in July 2010 and May 2012, and the Board previously remanded the issue of entitlement to a TDIU in May 2012.  In June 2009 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in Waco.  A transcript of the hearing was prepared and added to the record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type II, requires insulin treatment, but he has not required a restricted diet or regulation of activities.  

2.  The Veteran's service-connected hepatitis C did not manifest in daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of four to six weeks during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a rating in excess of 20 percent for hepatitis C have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A May 2004 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his current claims on appeal in September 2006, January 2011, October 2014, and April 2015.  Upon review, the Board finds the VA examinations and opinions sufficient and adequate for the purposes of determining disability ratings.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)(2015) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service, treatment history and symptomatology of his diabetes mellitus, type II, and hepatitis C.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records and Social Security Administration (SSA) records were obtained, and additional VA examinations and opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Ratings  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 CFR § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  



Diabetes Mellitus, Type II
The Veteran claims he is entitled to a disability rating higher than 20 percent for his diabetes mellitus, type II.  The Veteran was granted service connection for diabetes mellitus, type II, in a September 2002 rating decision, effective May 8, 2001.  In April 2004, the Veteran submitted the current claim for an increased disability rating and the October 2004 rating decision continued the 20 percent disability rating.

The Veteran's service-connected diabetes mellitus, type II, is currently assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability evaluation is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

"Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4119. Diagnostic Code 7913, Note (1) indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

The Veteran has had chronic diabetes mellitus, type II, but there is limited evidence of complications.  The Veteran reported having night sweats and fatigue in 2005, and his insulin was adjusted; he had been encouraged to consume a healthy diet for the two years prior.  In March 2006 a VA treatment provider noted that the Veteran had no chronic complications from diabetes although he was later diagnosed with neuropathy and erectile dysfunction.  His glucose control had been high when it interacted with his hepatitis C medication, Prednisone.  At the time, there was no evidence of hypoglycemic episodes.  

In September 2006 the Veteran underwent VA examination in connection with his claim, and he again reported having high blood sugars due to Prednisone, but the doctor noted that the Veteran had no hypoglycemia or ketoacidosis or hospitalizations for diabetes.  The VA examiner noted that the Veteran had lost 30 pounds but that he had regained some of that weight.  His physical examination was normal, and he was diagnosed with diabetes mellitus, type II, with loose control due to steroids.  His glucose control was deemed improved in a follow-up treatment note at VA a few weeks later.  

The Veteran continued insulin treatment for his diabetes mellitus, type II, and he was encouraged to consult a nutritionist if he wanted to lose weight.  In July 2008 a VA treatment provider noted that the Veteran had approximately three to four hypoglycemic events over a six month period, but there was no evidence of any hospitalization.  The Veteran had no dietary restrictions at the time.  In January 2011 the Veteran again underwent VA examination in connection with his claim and at the time the VA examiner noted that the Veteran had no evidence of ketoacidosis or hypoglycemic reactions, and no restricted diet.  The VA examiner noted that the Veteran had some weight loss but that this was likely due to his steroid medication.  The Veteran's physical examination was normal and he had no abdominal tenderness or sensation deficits.  Overall the VA examiner noted that the Veteran's diabetes mellitus, type II, was fairly mild with no major complications and that his diabetes treatment was rare.  He was diagnosed with diabetes mellitus, type II, with minimal complications controlled on insulin.  
 
In February 2012 the Veteran sought treatment because he had accidentally taken too much insulin, but he did not have any ongoing hypoglycemia and was stabilized quickly after a normal physical examination.  He was later advised to monitor his blood sugars more regularly and maintain a healthy diet and exercise regimen.  In October 2014 the Veteran underwent VA examination and the VA examiner diagnosed the Veteran with diabetes mellitus, type II, after a normal physical examination.  The VA examiner indicated that the Veteran had no regulation of activities and that his diabetic care was less than twice per month; he also noted that the Veteran had no hospitalizations for ketoacidosis or hypoglycemic reactions, although he had lost weight due to diabetes mellitus.  

Most recently in April 2015 the Veteran underwent VA examination for his diabetes, and his physical examination was normal.  The VA examiner reported that the Veteran was taking insulin but that he did not require regulation of activities and that there had been no episodes of ketoacidosis or hyperglycemia in the past year, and that any episodes would have occurred less than twice per month.  

The medical evidence shows that the Veteran's service-connected diabetes mellitus, type II is treated with insulin.  However, the medical evidence does not show that the Veteran has had a restricted diet other than being encouraged to have healthy balanced meals.  Moreover, there is no evidence that the Veteran must restrict his occupational and recreational activities in response to his diabetes mellitus, type II. No treatment provider has ever said that the Veteran is required to regulate his activities, and there was nothing else in the record to suggest that he was to avoid strenuous and occupational and recreational activities.  

Overall, treatment records reflect that the Veteran is seen by his provider every few months to monitor blood sugar levels.  No outpatient or inpatient treatment for episodes of hypoglycemia or ketoacidosis was recorded. While the Veteran's service-connected diabetes mellitus has been at times poorly controlled in part due to his steroid medication, no restriction of food or limitations of his activities to help regulate his diabetes mellitus symptoms were prescribed. 

The Board has considered the Veteran's arguments that his symptoms meet the criteria for a 40 percent rating for diabetes mellitus, but finds that his statements alone do not support the claim for an increased rating. The Court has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities. See Camacho v. Nicholson, 21 Vet. App. 360 (2007). Moreover, the Board notes that the Veteran has not offered specific examples of how his diabetes mellitus affects him beyond the need for insulin. Thus, the Board concludes that the competent evidence of record does not demonstrate that the Veteran must restrict his diet and activities to manage his service-connected diabetes mellitus.  Treatment notes are consistent with this finding.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating for his service-connected diabetes mellitus, type II.  

Hepatitis C

The Veteran claims he is entitled to a disability rating higher than 20 percent for his hepatitis C.  Similarly to his diabetes mellitus, type II claim, the Veteran was granted service connection in the September 2002 rating decision, effective December 11, 2001.  In April 2004, the Veteran submitted the current claim for an increased disability rating and the October 2004 rating decision continued the 20 percent disability rating.

The Veteran is in receipt of a 20 percent disability rating for hepatitis C under 38 C.F.R. § 4.114, Diagnostic Code 7354. Under this Diagnostic Code, a 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent rating is assigned for serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection:  near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

Diagnostic Code 7354, Note (2) provides that for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

Additionally, the regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Minor weight loss " is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2015). 

The Veteran has had ongoing hepatitis C treatment, and in March 2004 he reported having fatigue, and his viral count was high.  His medication was adjusted.  In July 2006 he reported having fatigue and malaise but the VA treatment provider noted that some of this may have been due to his service-connected polymyositis; his liver synthetic function was normal.  In September 2006 the Veteran underwent VA examination in connection with his claim and at the time he reported that fatigue was his main complaint, and he reported having no nausea, vomiting, dark urine or stools, or abdominal pain.  During the physical examination the Veteran had no abdominal pain and his pigmentation was normal; the VA examiner noted that the Veteran appeared healthy.  He was diagnosed with hepatitis C resistant to therapy.  

In January 2011 the Veteran again underwent VA examination, and at the time he reported a history of hepatitis C treatments with no success.  During the physical examination the Veteran had no motor or sensory function deficits and no abdominal tenderness, and his kidney function and liver function were relatively normal to mildly elevated.  The VA examiner noted that the Veteran had normal skin and nail beds, and no lesions on the mouth.  After the physical examination the VA examiner noted that the Veteran had no edema, no bloody stools or abdominal pain, and no evidence of incapacitation or unusual fatigue.  At the time the Veteran was not taking any medication for his hepatitis C.  He was diagnosed with chronic hepatitis C with no complications and asymptomatic.  

In September 2014 the Veteran reported having blotches and itching of the skin connected with his hepatitis C, but his follow-up physical examination was normal.  During the October 2014 VA examination the Veteran's physical examination was normal, and the VA examiner noted that the Veteran had fatigue and anorexia intermittently and intermittent abdominal pain and right upper quadrant pain with daily arthralgia and some hepatomegaly.  Two months after the VA examination the Veteran reported that he was more weak and fatigued than usual due to hepatitis C.  However, his liver function test was stable with no evidence of disease progression.  Most recently in April 2015 the Veteran underwent VA examination in April 2015, and at the time he was noted to have fatigue, malaise, anorexia, arthralgia, and right upper quadrant pain, but he was not taking any medication for his disability.    

After a review of all of the evidence, both lay and medical, the Board finds that the Veteran's hepatitis C has more nearly approximated daily fatigue, malaise, and anorexia, with hepatomegaly, consistent with a 20 percent disability rating.  While the evidence establishes that the Veteran's weight has fluctuated somewhat during the appeals period (less than 10 pounds), this does not rise to the level of "minor weight loss" as is required for a 40 percent disability rating.  There is evidence that the Veteran has had instances of fatigue, malaise, arthralgia, and right upper quadrant pain, but there is nothing to suggest that the Veteran has had any incapacitating episodes.  There is no evidence that the Veteran had been prescribed bed rest or has been treated during a period where he would have required bed rest.  In fact, the VA examiners have noted that the Veteran's hepatitis C is largely asymptomatic despite prior failed treatments.  A majority of the Veteran's treatment has been for service-connected myositis, which is separate from his service-connected hepatitis C.  For these reasons, the Board finds that the weight of the evidence does not show that a rating in excess of 20 percent is warranted for hepatitis C, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Services to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected diabetes mellitus is controlled by insulin.  This criterion is contemplated by the rating schedule.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Thun, 22 Vet. App. at 115.  Further, the Veteran's service-connected hepatitis C causes some fatigue and malaise, but this is also contemplated by the rating schedule.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Thun, 22 Vet. App. at 115. The Board finds that the criteria for the evaluations assigned more than reasonably describes the Veteran's disability levels and symptomatology during this period, and therefore, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. §§ 4.114, 4.119, Diagnostic Codes 7354, 7913; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an increased disability rating in excess of 20 percent for hepatitis C is denied.


REMAND

The Veteran has asserted that he is no longer employable due to his service-connected disabilities.  It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015). 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran is currently service-connected for posttraumatic stress disorder, rated at 50 percent disabling from August 9, 2011; right lower extremity diabetic peripheral neuropathy (sciatic nerve) associated with diabetes mellitus with erectile dysfunction, rated at 40 percent disabling from August 22, 2014; left lower extremity diabetic peripheral neuropathy (sciatic nerve) associated with diabetes mellitus with erectile dysfunction, rated at 40 percent disabling from August 22, 2014; right upper extremity diabetic peripheral neuropathy (dominant) associated with diabetes mellitus with erectile dysfunction, rated at 10 percent disabling from February 18, 2009, and rated at 40 percent disabling from August 22, 2014; left upper extremity diabetic peripheral neuropathy associated with diabetes mellitus with erectile dysfunction, rated at 10 percent disabling from February 18, 2009, and rated at 30 percent disabling from August 22, 2014; diabetes mellitus with erectile dysfunction, rated at 20 percent disabling from May 8, 2001; hepatitis C, rated at 20 percent disabling since December 11, 2001; left lower extremity diabetic peripheral neuropathy (femoral nerve) associated with diabetes mellitus with erectile dysfunction, rated at 10 percent disabling from September 11, 2006, and rated at 20 percent disabling from June 2, 2009; right lower extremity diabetic peripheral neuropathy (femoral nerve) associated with diabetes mellitus with erectile dysfunction, rated at 10 percent disabling from September 11, 2006, and rated at 20 percent disabling from June 2, 2009; and polymyositis associated with hepatitis C, rated as non-compensable since February 18, 2009.  

To date, none of the VA examiners have fully address whether the Veteran is precluded from working due to his service-connected disabilities.  The October 2014 VA examiner opined that the Veteran was precluded from flying due to his hepatitis C and polymyositis, and that part of his job as a consultant for IBM was flying.  Most recently in April 2015, the VA examiner opined that the Veteran's diabetes mellitus, type II, did not impact his ability to work.  However, later in the report when opining on the Veteran's occupational limitations due to hepatitis C, the VA examiner noted that the combination of the Veteran's liver condition and diabetes mellitus with neuropathy and muscle pain would make it less likely that he could obtain or maintain gainful employment.  It is unclear what, if any, affect the Veteran's diabetes mellitus has on his occupational functioning based on the inconsistency in the April 2015 VA examination and opinion.

In a March 2012 the Veteran submitted a statement that he was on short-term disability from work that was running out and that he would soon have to apply for long-term disability.  In June 2012 the Veteran's employer, IBM, submitted a statement indicating that the Veteran's short-term disability was running to term in July 2012.  However, there is no indication in the record whether the Veteran returned to work after his short-term disability expired.  There is some indication in the record that the Veteran left work prior to the October 2014 VA examination, as the VA examiner referenced the Veteran's work in the past-tense when describing the functional limitations from hepatitis C.  Nonetheless, it is unclear when the Veteran left work or if he took another job after leaving IBM.  The May 2012 Board decision remanded the issue of entitlement to a TDIU to locate records of the Veteran's short-term disability benefits from his employer, but as noted, there is no indication of when the Veteran left work.  The RO sent the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to determine his work and education history, but to date the Veteran has not returned this form.  On remand another attempt should be made to solicit this information from the Veteran, as well as to obtain employment records indicating when the Veteran ceased working.  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from April 2015 to present.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record VA treatment records for the Veteran dated from April 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  The Veteran should be asked to complete VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  Appropriate development should be undertaken based on the information provided by the Veteran.

3.  Schedule the Veteran for an interview or examination with a vocational specialist or other appropriate personnel to address the functional effects that his service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.

The specialist should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the interview or examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  Service connection is in effect for PTSD; right lower extremity diabetic peripheral neuropathy, left lower extremity diabetic peripheral neuropathy, right upper extremity diabetic peripheral neuropathy, left upper extremity diabetic peripheral neuropathy, diabetes mellitus with erectile dysfunction, hepatitis C, left lower extremity diabetic peripheral neuropathy (femoral nerve), right lower extremity diabetic peripheral neuropathy (femoral nerve), and polymyositis associated with hepatitis C..  The Veteran's age and any disability other than those above should not be considered.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

If the examiner determines additional specialty examinations are necessary before offering an opinion, then an examination or examinations should be scheduled.
4.  After all development has been completed, readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


